IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A                          §
MEMBER OF THE BAR OF                        § No. 149, 2021
THE SUPREME COURT OF                        §
DELAWARE:                                   § Board Case No. 114915-R
                                            §
ROBERT S. BRIA,                             §
                                            §
         Petitioner.

                                  Submitted: May 19, 2021
                                  Decided:   May 27, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                         ORDER

         It appears to the Court that:

         (1)    On February 27, 2014, this Court suspended the petitioner,

Robert S. Bria, from the practice of law in Delaware for six months and one

day beginning March 4, 2014 and ending September 5, 2014.1 On January

26, 2021, Bria filed his petition for reinstatement. The Office of Disciplinary

Counsel (“ODC”) supported Bria’s petition for reinstatement, subject to

conditions.

         (2)     The Board on Professional Responsibility held a hearing on

Bria’s petition, and filed its report and recommendation (“Report and



1
    In re Bria, 2014 WL 812451 (Del. Feb. 27, 2014).
Recommendation”) with this Court on May 13, 2021. The Board recommends

that Bria be reinstated subject to the joint stipulated conditions proffered by

Bria and the ODC. The ODC and Bria have informed the Court that they will

not be filing any objections to the Report and Recommendation.

      (3)    The Court has reviewed the Report and Recommendation

carefully.   The Court has determined that the Board’s Report and

Recommendation should be adopted in its entirety.

      NOW, THEREFORE, IT IS ORDERED that the Board’s Report and

Recommendation (“Exhibit A”) is ACCEPTED. Robert S. Bria, Esquire,

shall be reinstated, effective immediately, as a member of the Bar of this

Court, subject to the following conditions:

      (1)    He shall attend approved continuing legal education courses

             totaling 24 credit hours including 4 hours of Enhanced Ethics, as

             required as an active member of the Delaware Bar, by the end of

             his reporting period, December 31, 2022; and

      (2)    His reinstatement is subject to a two-year probation period

             during which time he shall perform the following:

             (a)   He shall continue his participation in monitoring by DE-

                   LAP;




                                    2
(b)   He shall continue his treatment with Ms. O’Brien and to

      comply with her treatment instructions;

(c)   He shall fully cooperate with the ODC in monitoring

      compliance with terms of probation;

(d)   He shall not engage in the practice of law as a solo

      practitioner or serve as the managing attorney of any firm

      for a two-year period following reinstatement; and

(e)   He shall notify the ODC within five (5) business days of

      any change in employment or if he ceases working as an

      attorney. Should he cease working as an attorney during

      the two-year probation period, the duration of such

      probation shall toll until he resumes appropriate

      employment.


                          BY THE COURT:

                          /s/ Tamika R. Montgomery-Reeves
                                      Justice




                      3